Citation Nr: 1525378	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  10-23 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1981 to December 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In January 2014, the Board secured a Veterans Health Administration (VHA) medical advisory opinion regarding the etiology of the Veteran's glaucoma.  In March and October 2014 the case was remanded for additional development.


FINDING OF FACT

It is reasonably shown that the Veteran's glaucoma was first manifested during (incurred in) her active service.


CONCLUSION OF LAW

Service connection for glaucoma is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as service connection for glaucoma is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) the disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Service connection may be granted for a disability first shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

In a January 2014 response to the Board's request for a VHA medical expert advisory opinion regarding the etiology of the Veteran's glaucoma, the consulting (a VA Chief of Ophthalmology and glaucoma specialist) noted the Veteran was overwhelmingly likely to be suffering from primary, familial glaucoma, and no other factors need be imputed.  This finding prompted further inquiry into whether glaucoma pre-existed the Veteran's active duty service; and whether any pre-existing familial glaucoma was aggravated therein.  

Under governing law, a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  VA's General Counsel has determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows both that the condition existed prior to service and that it was not aggravated by service.  See VAOGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The Veteran's June 1980 service enlistment examination found her eyes to be normal on clinical evaluation; no eye defects were noted.  Therefore, she is presumed sound for glaucoma on entry in service.  Moreover, in January 2015 a VA physician who reviewed the record concluded that (from a medical standpoint) it could not be rendered undebatable that the Veteran's glaucoma disability pre-existed her service.  

On June 2014 VA ophthalmologic examination, advanced primary open-angle glaucoma (POAG) of both eyes was diagnosed.  The examiner noted that the Veteran's POAG is a very slow moving disease, and that for there to be severe enough optic nerve damage for a cup-to-disc ration found, the Veteran more likely than not would have had identifiable glaucomatous damage prior to discharge from service in 1993.  The examiner opined that the Veteran's POAG was more likely than not present during service even though it could not be verified in service records.  

The January 2014 VHA medical expert opinion provider, the June 2014 VA examiner and the January 2015 VA consulting physician are all presumed competent to provide the opinions they proffered, and expressed familiarity with the Veteran's medical history based on review of her record (and interview and examination of the Veteran by the June 2014 examiner).  The Board observes that the VHA opinion is against the Veteran's glaucoma having had its onset in service, but instead found that it very likely is a primary familial glaucoma (with no other etiology implicated)..  However, that opinion does not account for the legal presumptions afforded under 38 U.S.C.A. § 1111, and therefore, cannot be found determinative.  

The VA medical opinions subsequently received indicate, with explanation pointing to supporting factual data, that the Veteran's glaucoma became manifest in service and has been present since.  They take into account the cited legal presumptions available to the Veteran, and are probative evidence (which the Board finds persuasive).  Resolving any remaining reasonable doubt in favor of the Veteran as required (see 38 C.F.R. § 3.102), the Board finds that service connection for glaucoma is warranted.


ORDER

Service connection for glaucoma is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


